IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00098-CR

AMBER IONE ARNOLD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                             From the 66th District Court
                                 Hill County, Texas
                                Trial Court No. 36,793


                           MEMORANDUM OPINION


       Appellant Amber Ione Arnold’s counsel has filed a motion to dismiss this

appeal. See TEX. R. APP. P. 42.2(a).

       Rule 42.2(a) of the Texas Rules of Appellate Procedure states:

       At any time before the appellate court’s decision, the appellate court may
       dismiss the appeal upon the appellant’s motion. The appellant and his or
       her attorney must sign the written motion to dismiss and file it in
       duplicate with the appellate clerk, who must immediately send the
       duplicate copy to the trial court clerk.
Id. We have not issued a decision in this appeal. The motion is signed by Arnold’s

attorney, and although Arnold did not sign the motion itself, she did sign an affidavit in

which she swore to having read the motion and acknowledged that the facts contained

in the motion are true and correct. Arnold’s trial counsel has also attached to the

motion to dismiss the transcript of a hearing held by the trial court on January 8, 2013 in

which Arnold states that she wishes to dismiss her appeal. The motion, affidavit, and

statement on the record are a sufficient basis on which to dismiss the appeal. See

Hendrix v. State, 86 S.W.3d 762, 763-64 (Tex. App.—Waco 2002, no pet.); White v. State,

993 S.W.2d 381, 382 (Tex. App—Waco 1999, no pet.).

        The motion to dismiss is granted, and the appeal is dismissed. Arnold’s pending

motion for abatement of this appeal is dismissed as moot.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 7, 2013
Do not publish
[CR25]




Arnold v. State                                                                      Page 2